Citation Nr: 0122227	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-06 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 RO decision which determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a kidney 
condition.  A personal hearing at the RO was held in June 
1999.  


FINDINGS OF FACT

1.  In an October 1955 RO decision, service connection for a 
kidney disorder was denied.  The veteran was notified and did 
not perfect a timely appeal.  In a February 1996 RO decision, 
the veteran's application to reopen the claim for service 
connection for a kidney disorder was denied.  The veteran was 
notified of the decision and did not timely disagree.  The 
February 1996 decision was the last final decision on any 
basis.  

2.  Additional evidence submitted since the February 1996 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a kidney disorder; and the 
February 1996 RO decision is final.  38 U.S.C.A. § 5108, 7105 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
Secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.  Regarding the 
issues on appeal, it appears all available pertinent records 
have been obtained, that all appropriate notice has been 
provided, and that there is no need for additional 
examination.  The provisions of the regulations pertaining to 
new and material evidence apply only to claims filed on or 
after August 29, 2001.

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for a kidney disorder was initially denied 
in an October 1955 RO decision.  The veteran was notified and 
did not appeal the RO determination.  At that time, the RO 
considered the veteran's service medical records which showed 
that he was hospitalized for complaints of left flank pain in 
September 1954.  A February 1955 record notes that after 
cystoscopy the veteran was found to be free of any 
genitourinary pathology.  He was released with a clear 
urological tract and a probable diagnosis of ureteral 
calculus with secondary pyelonephritis, months ago.  There 
was also some consideration that he had tuberculosis of the 
kidney.  He was under observation for this, but it was not 
found.  His genitourinary system was clinically normal on 
separation examination in March 1955.  The evidence at that 
time also included the results from a May 1955 VA examination 
which noted that no genitourinary pathology was found.  

In a February 1996 decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a kidney 
disorder.  He had submitted evidence of treatment of kidney 
pathology, but the evidence did not relate it to service.  
The veteran was notified and did not appeal; thus, that 
decision represents the last final decision of that issue on 
any basis.  38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 
273 (1996).  Evidence considered at the time of the February 
1996 RO decision includes private medical records which 
reflect treatment for nephrotic syndrome and glomerulopathy.  

Evidence submitted since the February 1996 RO decision 
includes private medical records which note treatment for 
nephrotic syndrome.  A kidney biopsy reveals minimal 
glomerular changes.  Also submitted since the February 1996 
RO decision were additional copies of the veteran's service 
medical records and duplicate private medical records.  These 
medical records are cumulative and redundant, not new 
evidence; information concerning the veteran's treatment for 
current kidney problems was of record at the time of the 
February 1996 RO decision.  38 C.F.R. § 3.156; Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  In addition, such 
records do not contain evidence which relates any current 
kidney disorder with active service.  Thus, the additional 
records are not new and material.  

The veteran's testimony during the June 1999 RO hearing was 
also submitted since the February 1996 RO decision.  The 
veteran essentially reiterated his prior claims that he has a 
current kidney disorder which began during active service.  
Such testimony does not constitute new evidence, as it is 
essentially duplicative of the veteran's statements which 
were of record at the time of the prior final denial of the 
claim for service connection.  38 C.F.R. § 3.156; Vargas-
Gonzales, supra; Reid v. Derwinski, 2 Vet. App. 312 (1992).  
In this regard, the Board notes that the veteran is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  Thus, this is not new and material 
evidence.

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for a cervical 
spine disorder.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim.  

In the absence of competent, credible evidence reflecting 
that the veteran's current kidney disorder is related to 
service, none of the evidence discussed above is both new and 
material.  Thus, the claim for entitlement to service 
connection for a cervical spine condition is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2000).  


ORDER

The application to reopen the claim of service connection for 
a kidney disorder is denied as new and material evidence has 
not been submitted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

